Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 January 07, 2015

The Court of Appeals hereby passes the following order:

A15A0082. PRATT v. THE STATE.

      This appeal was docketed on August 26, 2014, and appellant’s brief containing
an enumeration of errors was initially due by September 15, 2014. On October 29,
2014, this Court entered an order directing the appellant to file his brief within 20
days. To date, no brief has been filed in this case. Because appellant has failed to
timely file a brief and enumeration of errors with this Court, this appeal is
DISMISSED for failure to file a brief and enumeration of errors within the period
ordered by this Court.1


      The Clerk is directed to send a copy of this order directly to the appellant.
Appellant’s counsel, Emily Vowell, shall also receive a copy of this order, and Ms.
Vowell is directed to forward an additional copy to the appellant. Ms. Vowell shall
bear the primary responsibility of informing the appellant of the disposition of this
appeal and his options as a result. Pursuant to Rowland v. State2 and Reese v. State,3
the appellant is advised as follows:


      Mr. Pratt, your appeal has been DISMISSED because no brief and enumeration
of errors were filed. If you have decided you do not want to appeal, you need not do


      1
          See Court of Appeals Rule 23 (a).
      2
          264 Ga. 872, 875 (2) (452 SE2d 756) (1995).
      3
          216 Ga. App. 773, 775 (456 SE2d 271) (1995).
anything more. However, if you do still want to appeal, you may have the right to an
OUT-OF-TIME APPEAL -- but YOU MUST TAKE ACTION to exercise that right
by moving for an out-of-time appeal in the trial court. If your motion for an out-of-
time appeal is granted, the trial court should appoint an attorney for you if you want
one and cannot pay for one. If your motion for an out-of time appeal is denied, you
have the right to appeal that denial to this Court within thirty days of the trial court’s
decision.
                                         Court of Appeals of the State of Georgia
                                                                              01/07/2015
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.